       Case 21-03003-sgj Doc 49 Filed 05/24/21         Entered 05/24/21 14:07:13       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 24, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

     In re:                            §                                Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                                Chapter 11
                                       §
         Debtor.                       §

                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
         Plaintiff.                     §
     v.                                 §                               Adversary No. 21-03003-sgj
                                        §
     JAMES D. DONDERO,                  §
                                        §
         Defendant.                     §

               ORDER DENYING MOTION TO COMPEL DEPOSITION TESTIMONY
                              FROM JAMES P. SEERY, JR.

              On this date, the Court considered the Motion to Compel Deposition Testimony from James

     P. Seery, Jr. filed by James D. Dondero, the Defendant in the above-captioned adversary

     proceeding, on May 13, 2021 (the “Motion”).




     CORE/3522697.0002/166837429.2
  Case 21-03003-sgj Doc 49 Filed 05/24/21            Entered 05/24/21 14:07:13     Page 2 of 2




         Upon consideration of the Motion, the Plaintiff’s objection thereto, and the arguments of

counsel made during the hearing on the Motion, the Court finds that the Motion should be DENIED

in its entirety for the reasons stated on the record during the hearing.

         IT IS SO ORDERED.


                                   # # # END OF ORDER # # #
John Y. Bonds, III
State Bar I.D. No. 02589100
Clay M. Taylor
State Bar I.D. No. 24033261
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

-and-

Deborah Deitsch-Perez
State Bar No. 24036072
Michael P. Aigen
State Bar No. 24012196
STINSON LLP
3102 Oak Lawn Avenue, Suite 777
Dallas, Texas 75219
(214) 560-2201 telephone
(214) 560-2203 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO




CORE/3522697.0002/166837429.2
